Citation Nr: 0102461	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-20 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
June 1953 rating decision that denied service connection for 
right shoulder and arm disability.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
right shoulder and arm disability.  

3.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
The veteran testified before a hearing officer at the RO in 
December 1999.  


FINDINGS OF FACT

1.  In a June 25, 1953, unappealed rating decision, the RO 
denied service connection for right shoulder and arm 
disability; evidence supporting the decision was then of 
record.  

2.  The only evidence added to the record since the June 1953 
decision is the veteran's testimony at the December 1999 
hearing at the RO; while new, that evidence is not so 
significant that it must be considered to fairly decide the 
claim for service connection for right shoulder and arm 
disability.  


CONCLUSIONS OF LAW

1.  The unappealed rating decision of June 1953 was not 
clearly and unmistakable erroneous in denying service 
connection for right shoulder and arm disability.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) (2000)

2.  Evidence received since the June 1953 RO decision denying 
entitlement to service connection for right shoulder and arm 
disability is not new and material, and the claim for service 
connection for right shoulder and arm disability is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Under the provisions of 38 C.F.R. §3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  The 
United States Court of Appeals for Veterans Claims (Court) 
has determined that clear and unmistakable error is the kind 
of error that "compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  A clear and unmistakable error is 
one in which either the correct facts, as they were known at 
the time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

When attempting to raise a claim of clear and unmistakable 
error, a claimant must describe the alleged error with some 
degree of specificity, and, unless it is the kind of error, 
that if true, would be clear and unmistakable error on its 
face, must provide persuasive reasons as to why the result 
would have been manifestly different but for the alleged 
error.  Fugo at 43-44.  In Fugo, the Court further held that 
neither a claim alleging improper weighing and evaluating of 
the evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of clear and unmistakable error.  
Id. At 44.  

The veteran's original service connection claim was received 
at the RO in May 1953, and in its June 1953 rating decision 
the RO denied service connection for right shoulder and arm 
disability.  The decision was based on the veteran's service 
medical records, which show that the veteran was hospitalized 
in October 1951 after having experienced a sudden sharp pain 
in his right shoulder 7 days prior to admission.  The pain 
was steady in nature, radiated to the right upper arm and 
made the veteran unable to raise his arm higher than to the 
horizontal.  Physical examination was essentially negative 
except for a definite induration at the inner surface of the 
right upper arm, which was tender to palpation.  Movement was 
hampered because of pain in the right shoulder.  Treatment 
consisted of elevation of the right arm, heat application and 
a course of penicillin.  The induration subsided, and the 
veteran finally became asymptomatic.  He was discharged to 
duty in November 1951 after 23 days of hospitalization.  The 
final diagnosis was thrombophlebitis, brachial, right, 
organism unspecified.  

In late December 1951, the veteran again noted a swelling and 
mild tenderness of the inner surface of his right arm close 
to the axilla.  He was hospitalized, and a mild cervical 
lymphadenopathy was found bilaterally in addition to a 
moderately firm infiltration at the inner surface of the 
right upper arm extending up to the axilla and almost as far 
down as the elbow.  A walnut-sized nontender lymph node was 
palpable at the right axilla, and a somewhat smaller but also 
enlarged node was palpable in the left axilla.  An X-ray 
examination of the right shoulder girdle revealed no 
abnormality.  The lymph nodes decreased in size to almost 
normal during hospitalization.  The veteran was treated with 
bed rest and elevation of his right arm, which were deemed 
sufficient for what was considered to be a flare-up of his 
previous condition.  In January 1952, after 22 days of 
hospitalization, the veteran was discharged to duty, and the 
final diagnoses were thrombophlebitis, brachial, right, 
organism unspecified, and lymphadenitis, acute, axilla, 
bilateral.  

Outpatient records show that in late January 1952, an 
examiner noted a firm, large gland in the right armpit, and 
later records show that the veteran had repeat hematology 
studies.  In June 1952, an examiner noted that glands in the 
armpits were smaller.  Blood work at that time was reportedly 
normal.  Two days after the initial June 1952 outpatient 
entry, the record shows that veteran complained of pain in 
his right shoulder.  Treatment included wintergreen.  In 
December 1952, the veteran said that pain in his right 
shoulder was still present.  The report of the veteran's 
separation examination in April 1953 records no complaint, 
abnormal finding or diagnosis concerning the upper 
extremities or the lymphatics.  

In its June 1953 rating decision, the RO denied the claim for 
service connection for right shoulder and arm disability on 
the basis that residuals of neither thrombophlebitis nor 
lymphadenitis were shown at discharge from service.  

The only evidence added to the record concerning the 
veteran's claimed right shoulder and arm disability is his 
December 1999 hearing testimony.  At the hearing, the veteran 
testified that after he was released from the hospital, but 
while he was still in service, he had some swelling, but did 
not recall any pain.  He testified that since discharge from 
service he had constant weakness in the right shoulder with 
periodic swelling.  The veteran testified that he had no 
problems with his right shoulder before the blood clots in 
service and that he had not had any injuries to his right 
shoulder since service.  He testified that he currently had 
problems with weakness in his right hand.  

The veteran testified that about six months after he was 
discharged from service, he had a problem with the arm and 
shoulder and went to a doctor who prescribed some very 
expensive medicine.  He testified that he never went back to 
the doctor because he couldn't afford it.  He said that the 
doctor was in Louisville, but that he could not remember he 
doctor's name or the exact kind of medicine he prescribed.  
The veteran testified that he would like to be examined by 
VA.  He said that if something was found to be wrong and it 
was done in service, he would like a little something for it, 
but he said he did not want something for nothing.  

At the hearing, the Hearing Officer explained that in order 
to reopen the claim of entitlement to service connection for 
right shoulder and arm disability, the veteran should submit 
medical evidence showing a current disability and evidence 
linking the disability to service.  The veteran's 
representative argued that the veteran's statements regarding 
the continuity of symptoms of his claimed right shoulder 
disability were competent as to the issue continuity of pain 
since service and that the RO should arrange for a VA 
examination and obtain a medical opinion as to whether it is 
at least as likely as not that the current disability 
originated from the thrombophlebitis in service.  

Analysis

Clear and unmistakable error

The veteran argues that the RO decision to deny service 
connection for right shoulder and arm disability in June 1953 
was clearly and unmistakably erroneous because the RO did not 
have the veteran examined by VA prior to its decision.  He 
has offered no other argument or allegation as to the 
presence of clear and unmistakable error in the June 1953 
decision.  

The veteran is in effect arguing that had the RO obtained a 
VA examination, the record would have been complete and 
service connection would have been granted at that time.  
This argument must fail.  The RO's failure to obtain a VA 
examination resulted at most in an incomplete rather than an 
incorrect record.  The Board need not address whether the RO 
had a duty to assist the veteran by obtaining a VA 
examination and whether failure to do so was a breach of such 
a duty because, as was outlined earlier, the Court has held 
that "[a] determination that there was a 'clear and 
unmistakable error' must be based on the record and law that 
existed at the time of the prior ... decision."  Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en banc).  Thus, a 
claim of clear and unmistakable error is based upon an 
assertion that there was an incorrect application of the law 
or fact as it existed at the time of the disputed 
adjudication.  Id.  Since an analysis of whether clear and 
unmistakable error has been committed may only proceed on the 
record, id., evidence that was not part of the record at the 
time of the prior determination may not form the basis of a 
finding that there was an act of clear and unmistakable 
error.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  
In short, VA's breach of any duty to assist cannot form a 
basis for a claim of clear and unmistakable error because 
such a breach creates only an incomplete rather than an 
incorrect record.  Id.  

Evidence on file in June 1953 shows that the veteran was 
twice hospitalized for treatment of right brachial 
thrombophlebitis and lymphadenitis, with the last 
hospitalization completed in January 1952.  The record also 
includes notations of swelling of lymph glands in the axillae 
and a complaint of right shoulder pain in June 1952 and 
December 1952.  Subsequent chronological service medical 
records include no reference to thrombophlebitis, 
lymphadenitis or complaints pertaining to the right shoulder 
or arm.  The report of the April 1953 separation examination 
includes no record of complaint, abnormal finding or 
diagnosis relating to right brachial thrombophlebitis, 
lymphadenitis of the axillae or more generally to the right 
shoulder or arm.  On this record, the RO denied the claim on 
the basis that no disability was found on the last 
examination.  The record supports this finding, and in June 
1953, as now, in the absence of current disability there can 
be no grant of service connection.  The Board therefore finds 
that the June 1953 decision denying service connection for 
right shoulder and arm disability was supported by the 
evidence then of record and concludes that the rating 
decision was not clearly and unmistakable erroneous.  

New and material evidence

Based on its review of the veteran's service medical records, 
the RO, in its June 1953 rating decision, denied service 
connection for right shoulder and arm disability.  The 
veteran was informed of the denial but did not appeal, and 
the June 1953 determination became final.  Generally, a claim 
that has been denied in a final rating decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The only evidence that has been added to the record 
concerning the claimed right shoulder and arm disability is 
the veteran's testimony at the RO hearing in December 1999.  
The veteran testified that since service he has had weakness 
and periodic swelling of his right shoulder and that he 
currently has weakness of his right hand.  This evidence is 
obviously new, but the Board cannot find it material to 
reopen the claim.  This is because the veteran's new 
statements regarding continuity of symptomatology do not 
relate claimed current symptoms of right hand weakness to the 
claimed continuing symptoms (i.e., right shoulder weakness 
and intermittent swelling) or to service.  Thus, neither by 
itself nor in conjunction with the evidence previously of 
record (i.e., with the service medical records) is the 
veteran's hearing testimony so significant that it must be 
considered to fairly decide the merits of the claim.  

The veteran's representative has argued that the veteran's 
hearing testimony provides continuity of symptomatology and 
that here, as in Falzone v. Brown, 8 Vet. App. 398 (1995), 
lay testimony may suffice to reopen a previously denied 
service connection claim.  In Falzone, the veteran, who was 
on active duty from 1942 to 1945, filed a claim for service 
connection for painful flat feet in 1951.  The RO denied the 
claim in a June 1951 rating decision.  The evidence then of 
record consisted of service medical records, which show 
bilateral pes planus at the entrance examination complaints 
of pain in the feet on numerous occasions during service, and 
normal feet on the separation physical examination.  

The Court in Falzone concluded that the determinative issue 
involved in the June 1951 RO denial of service connection for 
flat feet was the lack of evidence of continuity of 
symptomatology and the lack of presence of a disability on 
the most recent examination, i.e., the veteran's 1945 
separation examination.  In 1991, the veteran filed a claim 
to reopen the previously disallowed claim.  He subsequently 
stated in letters and in hearing testimony that he had had 
painful feet ever since service.  The Court found these 
statement to be new, noting that the veteran had not produced 
any statements regarding his symptoms in connection with the 
June 1951 rating action.  The Court also found that under the 
facts of the case, the veteran's new statements regarding the 
continuity of symptomatology (pain) in connection with his 
feet were competent because they related to an observable 
condition.  The Court specifically noted that the veteran's 
pes planus was the type of condition that lends itself to 
observation by a lay witness.  

The facts of Falzone are significantly different from the 
facts of this case.  In this case, the service medical 
records show that the veteran complained of right shoulder 
pain and medical examination revealed swollen lymph glands in 
the axillae, and the veteran was diagnosed as having right 
brachial thrombophlebitis and lymphadenitis.  In his hearing 
testimony, the veteran stated that since service he had not 
had shoulder pain, but had continuing weakness and periodic 
swelling.  He said that currently he has right hand weakness.  
Unlike the situation with flat feet, which are obviously 
observable by a lay witness, in the Board's judgment it 
cannot be said that reports of shoulder weakness and 
intermittent swelling by the veteran are evidence of 
continuity of symptomatology of thrombophlebitis and 
lymphadenitis, the pathology identified in service.  Further, 
the veteran has testified that his current problem is 
weakness of his right hand, which is not among the symptoms 
documented in service.  


ORDER

The appeal with respect to whether there was clear and 
unmistakable error in the June 1953 rating decision that 
denied service connection for right shoulder and arm 
disability is denied.  

New and material evidence not having been submitted, 
reopening of the claim for service connection for right 
shoulder and arm disability is denied.  




REMAND

The remaining issue on appeal is entitlement to service 
connection for bilateral hearing loss.  At the July 1999 
hearing at the RO, the veteran testified that after service 
he was a truck driver and that his exposure to noise was 
minimal.  He testified that he was in a construction 
battalion in service and had a lot of exposure to loud noise 
from being around heavy equipment.  He also testified that 
his job was small arms repair specialist.  He said that he 
spent a lot of time on firing ranges and was exposed to a lot 
of loud noise, including small arms fire, such as from 
pistols, rifles and machine guns.  He said that the largest 
weapon was a 50-caliber machine gun.  He testified that he 
was also around mortars and bazookas.  He testified that he 
first noticed a hearing loss in service when launching 
grenades from the M1 rifle, both from the shoulder and by 
putting the rifle stock into the ground.  He testified that 
it was also at that time that he started having continuous 
ringing in his ears, which has persisted since then.  
Finally, the veteran testified that after service he first 
took a hearing test in the early 1990s, which was given by 
his employer in Frankfort, Kentucky.  He said he then found 
out he could not hear and was told that his hearing loss was 
due to noise exposure.  

The veteran's testimony regarding the onset of continuous 
ringing in his ears in service raises the issue of 
entitlement to service connection for tinnitus.  In addition, 
in view of the veteran's testimony of noise exposure in 
service and the veteran's statements regarding what he was 
told at the employer's audiology examination concerning the 
etiology of his hearing loss, it is the Board's opinion that 
additional efforts should be made to obtain the report of 
that examination.  In addition, a VA audiology examination 
with an opinion concerning the relationship of any hearing 
loss and/or tinnitus to acoustic trauma in service should be 
obtained.  

In addition to the foregoing, the Board observes that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should request that the 
veteran identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA or non-VA, who have treated or 
evaluated him for hearing loss or 
tinnitus at any time since service.  The 
veteran should specifically be requested 
to identify the name and address of the 
employer where he received a hearing 
examination in the early 1990's.  The 
veteran should also be requested to 
provide the approximate date of the 
examination.  With any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file all identified medical 
records that have not been obtained 
previously.  

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and his representative 
of this and request them to submit copies 
of the outstanding records.  

3.  The RO should also request the 
veteran to submit any other evidence that 
he believes will support his claims.  

4.  Thereafter, the RO should arrange for 
a VA audiology examination of the veteran 
to determine the nature and extent of the 
veteran's bilateral hearing loss and any 
tinnitus.  All indicated studies should 
be performed.  The examiner should be 
requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that the 
veteran's bilateral hearing loss is due 
to acoustic trauma in service.  In 
addition, the examiner should be 
requested to provide an opinion, again 
with complete rationale, as to whether it 
is at least as likely as not that any 
current tinnitus is due to acoustic 
trauma in service.  The claims file must 
be provided to the examiner, and the 
examination report must reflect that the 
examiner reviewed the claims file.  

5.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed. 

6.  Then, the RO should readjudicate the 
claim of entitlement to service 
connection for bilateral hearing loss and 
should adjudicate entitlement to service 
connection for tinnitus.  

7.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a 
supplemental statement of the case and 
inform the veteran of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the supplemental 
statement of the case.  The veteran and 
his representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



